UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIERRENCE MARCELLE SMALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00144-WO-1)


Submitted:   November 7, 2012             Decided:   November 16, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tierrence Marcelle Small pled guilty, pursuant to a

written plea agreement, to one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2) (2006).          In the plea agreement, Small reserved his

right to appeal the district court’s denial of his motion to

suppress evidence discovered during a traffic stop.                      On appeal,

Small argues that he was unreasonably seized in violation of the

Fourth    Amendment      and    that    any    evidence    resulting     from    such

seizure should have been suppressed.              We affirm.

            We    review   factual       findings   underlying      the    district

court’s denial of a motion to suppress for clear error and its

legal conclusions de novo.              United States v. Foster, 634 F.3d

243, 246 (4th Cir. 2011).               When a suppression motion has been

denied,    this    court   reviews       the    evidence    in   the     light    most

favorable to the Government.             United States v. Farrior, 535 F.3d

210, 217 (4th Cir. 2008).              This court grants great deference to

factual    findings      based    on    credibility       determinations.         See

United States v. Moses, 540 F.3d 263, 268-69 (4th Cir. 2008).

Our review of the record leads us to conclude that the district

court did not err in resolving the conflicting testimony and

denying the suppression motion.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral    argument      because     the   facts    and    legal

                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3